Case 2:12-cv-00572-JRG Document 512 Filed 01/28/20 Page 1 of 3 PageID #: 13718




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


ARCHER AND WHITE SALES, INC.

               Plaintiff,

       v.

HENRY SCHEIN, INC., DANAHER                                 Civil Action No. 2:12-CV-00572-
CORPORATION, INSTRUMENTARIUM                                JRG
DENTAL, INC., DENTAL EQUIPMENT,
LLC, KAVO DENTAL TECHNOLOGIES,                              FILED UNDER SEAL
LLC, DENTAL IMAGING
TECHNOLOGIES CORPORATION,
PATTERSON COMPANIES, INC., AND
BENCO DENTAL SUPPLY CO.,

               Defendants.


                 BENCO DENTAL SUPPLY CO.’S NOTICE OF JOINDER

       Defendant Benco Dental Supply Co. (“Benco”) hereby joins in defendant Henry Schein,

Inc’s Motion to Compel Plaintiff to Arbitrate and to Stay Proceedings (Dkt. #14) and

incorporates that motion and its attachments by reference as if set forth fully herein. Benco

respectfully requests that the Court grant Henry Schein, Inc’s Motion and issue an order (1)

compelling Archer and White Sales, Inc. (“Plaintiff”) to arbitrate its claims against Benco; and

(2) staying all proceedings pending arbitration of Plaintiff’s claims.

                                                      RESPECTFULLY SUBMITTED,

Dated: January 28, 2020.                              BUCHANAN INGERSOLL & ROONEY PC

                                                      /s/ Kenneth L. Racowski (w/permission)
                                                      Kenneth L. Racowski (pro hac vice)
                                                      Thomas P. Manning (pro hac vice)
                                                      Mark A. Kasten (pro hac vice)



                                                 1
Case 2:12-cv-00572-JRG Document 512 Filed 01/28/20 Page 2 of 3 PageID #: 13719



                                          Two Liberty Place, Suite 3200
                                          50 South 16th Street
                                          Philadelphia, PA 19102
                                          Tel: (215) 665-8700
                                          Fax: (215) 665-8760
                                          Email: kenneth.racowski@bipc.com
                                          Email: thomas.manning@bicp.com
                                          Email: mark.kasten@bipc.com

                                          T. John Ward
                                          Claire Abernathy Henry
                                          WARD, SMITH & HILL, PLLC
                                          1507 Bill Owens Parkway
                                          Longview, TX 75604
                                          (903) 757-6400
                                          tjw@wsfirm.com
                                          claire@wsfirm.com

                                          ATTORNEYS   FOR     DEFENDANT
                                          BENCO DENTAL SUPPLY COMPANY




                                      2
Case 2:12-cv-00572-JRG Document 512 Filed 01/28/20 Page 3 of 3 PageID #: 13720



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Notice of Joinder

has been served on all counsel of record via the Court’s ECF filing system on January 28, 2020.


                                                            /s/ Kenneth L. Racowski
                                                            Kenneth L. Racowski




                                                3
